t c memo united_states tax_court kathleen m wolcott petitioner v commissioner of internal revenue respondent docket no 16103-07l filed date kathleen m wolcott pro_se beth a nunnink for respondent memorandum opinion goeke judge the instant matter is before the court on respondent’s motion for summary_judgment and to impose a penalty under sec_6673 the issue for decision is whether respondent’s appeals_office abused its discretion in determining to proceed with the collection action with respect to petitioner’s unpaid income_tax liabilities for the taxable years and in addition respondent requests that the court impose a penalty in an appropriate amount pursuant to sec_6673 on the ground that petitioner instituted these proceedings primarily for delay and that petitioner’s position is frivolous and groundless as explained herein we will grant respondent’s motion unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure background at the time of filing the petition petitioner resided in tennessee petitioner’s previous tax_court case petitioner failed to file income_tax returns for the and tax years the years at issue and for the tax_year respondent mailed petitioner notices of deficiency for the tax years and but the notices of deficiency for and were returned undelivered petitioner did not allege that the notices of deficiency were not mailed to her last_known_address petitioner did not file a petition challenging the deficiencies and on date respondent assessed the deficiencies along with additions to tax and interest however the record demonstrates that petitioner received the notice_of_deficiency for but failed to file a petition for redetermination challenging the notice on date respondent’s appeals_office issued to petitioner a decision letter concerning equivalent_hearing under sec_6320 and or concerning a proposed levy with respect to petitioner’s and tax years decision letter a notice_of_determination concerning collection action s under sec_6320 and or as to a notice_of_federal_tax_lien for the and tax years and a notice_of_determination concerning collection action s under sec_6320 and or concerning a lien and proposed levy with respect to petitioner’ sec_2002 tax_year on date petitioner timely filed a petition wolcott v commissioner docket no 3258-06l challenging those notices however the petition contained nothing but frivolous and groundless arguments on date respondent filed a motion to dismiss for failure to state a claim upon which relief can be granted and to impose a penalty under sec_6673 petitioner filed an objection thereto respondent’s motion was heard and during the hearing the question arose whether the court had jurisdiction over the decision letter the court directed respondent to file a report addressing the court’s jurisdiction with regard to the decision letter and specifically whether the final notice_of_intent_to_levy underlying the decision letter was mailed to petitioner’s last_known_address respondent filed a status report stating that a copy of the final notice_of_intent_to_levy for and could not be found although a copy of a certified mailing list was attached indicating that a document was mailed to petitioner at henderson north carolina on date respondent was unable to provide the court with a copy of the last tax_return that petitioner filed before date on date the court issued an order which dismissed for lack of jurisdiction and deemed stricken so much of the petition as pertained to the decision letter because respondent did not make a determination under sec_6330 in that he failed to send the written notice required under sec_6330 to petitioner at her last_known_address on date the court entered an order of dismissal and decision granting respondent’s motion to dismiss the case on the ground that the petition failed to state a claim for relief concerning respondent’s notices of determination pertaining to the liens for and and the levy for although the court found that petitioner was not liable for a penalty pursuant to sec_6673 the court stated we nevertheless will take this opportunity to admonish petitioner that the court will consider imposing such a penalty should she return to the court and advance similar arguments in the future petitioner did not appeal and on date the decision became final petitioner’s present case on date respondent sent petitioner a final notice notice_of_intent_to_levy and notice of your right to a hearing advising petitioner that respondent intended to levy to collect the unpaid liabilities for the years at issue and that petitioner could receive a collection hearing with respondent’s appeals_office on date petitioner sent respondent a form request for a collection_due_process_hearing on date the settlement officer assigned to the case requested information from petitioner and requested a telephone conference with petitioner on date petitioner faxed a packet of documents to the settlement officer raising the underlying liability and expressing an interest in collection alternatives on date the settlement officer offered a face-to-face conference with petitioner and requested a form 433-a collection information statement for wage earners and self-employed individuals to consider collection alternatives petitioner did 1the date notice was within days of our order of date but the notice does not violate sec_6330 see mcgowen v commissioner tcmemo_2008_125 not respond to the settlement officer’s request provide any information regarding collection alternatives or request a face- to-face conference with the settlement officer on date respondent’s appeals_office issued to petitioner a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination on date petitioner filed a petition with this court seeking relief from respondent’s notice_of_determination the reasons petitioner set forth were frivolous and groundless on date respondent filed the motion for summary_judgment and to impose a penalty under sec_6673 petitioner filed a notice of objection thereto discussion summary_judgment summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 summary_judgment may be granted where there is no genuine issue of material fact and a decision may be rendered as a matter of law rule a and b 98_tc_518 affd 17_f3d_965 7th cir the moving party bears the burden of proving that there is no genuine issue of material fact 85_tc_812 79_tc_340 when a motion for summary_judgment is made and supported as provided in rule the party opposing summary_judgment must set forth specific facts which show that a question of genuine material fact exists and may not rely merely on allegations or denials in the pleadings 91_tc_322 87_tc_214 respondent argues that since the prior case wolcott v commissioner docket no 3258-06l involved petitioner and the same years at issue as the present case and because the court issued a final judgment as to the merits sec_6330 prevents petitioner from raising the underlying liability in this case because petitioner already had a chance to do so petitioner may not raise the underlying tax_liability in this case because she has already had an opportunity to challenge it see sec_6330 this court reviews the appeals office’s administrative determination with respect to nonliability issues for an abuse_of_discretion 114_tc_176 on the undisputed facts respondent did not abuse his discretion in determining to proceed with the collection action in the notice_of_determination with respect to the years at issue sec_6673 penalty as discussed earlier in the court’s order of dismissal and decision entered date in wolcott v commissioner docket no 3258-06l petitioner was admonished that the court would consider imposing a penalty should she return to this court and continue to advance frivolous arguments sec_6673 authorizes this court to require a taxpayer to pay a penalty to the united_states in an amount not to exceed dollar_figure whenever it appears that a taxpayer instituted or maintained a proceeding in the court primarily for delay or that a taxpayer’s position in such a proceeding is frivolous or groundless sec_6673 applies to collection proceedings see 115_tc_576 hoffman v commissioner tcmemo_2000_198 petitioner’s request for a hearing her petition and her reply make arguments under the public protection clause of the paperwork reduction act see 951_f2d_1189 10th cir congress enacted the pra paperwork reduction act to keep agencies including the irs from deluging the public with needless paperwork it did not do so to create a loophole in the tax code 127_tc_200 the paperwork reduction act is not a defense nor does it create a loophole in the code affd 521_f3d_1289 10th cir in addition petitioner’s notice of objection contained statements contentions and arguments that the court finds to be frivolous and or groundless petitioner raises the same frivolous arguments that she raised in her prior case see wolcott v commissioner docket no 3258-06l supra pp petitioner has failed to set forth any genuine issue of material fact in her petition reply and notice of objection to respondent’s motion petitioner raises the same frivolous arguments petitioner’s actions establish that she is using the collection proceedings primarily for delay we cautioned petitioner in her prior case that she might be subject_to a penalty if in the future she instituted or maintained a proceeding in this court primarily for delay or her position in any such proceeding was frivolous or groundless we find that petitioner is liable for a penalty under sec_6673 in the amount of dollar_figure to reflect the foregoing an appropriate order and decision will be entered
